Citation Nr: 0928468	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine with disc 
protrusion at the L5-S1 level with slight impingement on the 
right S1 nerve root, claimed as lumbar strain and disc 
protrusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran has unverified service from January 2002 to May 
2002, and verified service from October 2003 to April 2005, 
including service in Iraq from March 2004 to March 2005.  He 
is in receipt of the Combat Infantryman's Badge among other 
decorations and medals.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
for the Veteran's lumbar spine disability and established the 
initial rating that is the subject of the current appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Little Rock, Arkansas in 
February 2009 to present testimony on the issue on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to a 
higher initial rating for the Veteran's lumbar spine 
disability is ready for final adjudication.  See 38 C.F.R. 
§ 19.9 (2008).  Although the Board sincerely regrets the 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

Initially, the Board notes that the Veteran was afforded a VA 
spine examination in October 2007.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of a veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not necessarily stale in this case, the 
Veteran has indicated that his condition has worsened since 
the date of the latest examination.  See Board hearing 
transcript, February 2009.  As the Board is unable to make an 
accurate assessment of the Veteran's current condition on the 
basis of the evidence currently of record, the Veteran must 
be afforded a contemporaneous examination.

Also, Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine dictates that any associated objective 
neurologic abnormalities are to be separately rated under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a (2008).  As 
the Veteran's service-connected lumbar spine disability 
currently encompasses both orthopedic and neurological 
components rated collectively, the VA examiner should ensure 
that the new examination provides sufficient information to 
separately evaluate the orthopedic and neurological 
abnormalities as appropriate.  

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in April 2007.  Any relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file any outstanding VA 
treatment records for this Veteran, in 
particular any records from April 2007 
forward.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected lumbar 
spine disability, to include any factors 
per DeLuca v. Brown, 8 Vet. App. 202 
(1995), and other neurological 
manifestations thereof.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  All necessary studies and 
tests must be conducted. 

	3.  Thereafter, readjudicate the issue 
on appeal.  The orthopedic and 
neurological abnormalities manifested 
by the Veteran's service-connected 
lumbar spine disability should be 
separately evaluated as described by 
38 C.F.R. § 4.71a.  

If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The Veteran and 
his representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




